Citation Nr: 1705637	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-31 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ellen H. Weston, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1972 to October 1977.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's current bilateral tinnitus is a result of noise exposure during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112(a)(1), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303, 306 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 
In addition, competent lay evidence of a condition with "unique and readily identifiable features"... "is capable of lay observation." Barr, 21 Vet. App. at 309; 38 C.F.R. § 3.159 (a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("Lay evidence...may provide sufficient support for a claim of service connection"); See Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (considers lay evidence to be potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When all the evidence has been assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether there is a preponderance of the evidence against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b);
38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . . the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.") (quoting Santosky v. Kramer, 455 U.S. 745, 755 (1982)).

In this case, the Veteran maintains that his current tinnitus is related to his active duty service.  The Veteran reports that he worked as a Vehicle Operator/Dispatcher on or near the flight line at Travis Air Force Base, Kadena Air Base, and Dyess Air Force Base.  During service at these Air Force bases, the Veteran reports that he experienced "incredibly loud" noise exposure from airplanes as they would start off and taxi away. (Statement in Support of Claim, 1/11. pps. 1-2).  The Veteran reports that he has constant ringing in both ears and it is much worse in his left ear.  Although the Veteran contends in the record that his tinnitus symptoms only became constant in recent years, he explains in his July 2012 Notice of Disagreement that he has had intermittent symptoms of tinnitus since 1973 when he worked at Travis Air Force Base.
VA service treatment records document normal hearing test results for the Veteran in September 1972, shortly after he began service.  However, by February 1976, the Veteran's audiological testing during VA service treatment revealed a threshold shift at multiple frequencies.  In August 1977, audiological testing of the Veteran during his separation examination further revealed significant threshold shifts, but, at the time, the Veteran did not report hearing loss or other ear problems.
In June 2009, an evaluation by a private audiologist found that the Veteran had sensorineural hearing loss that was greater in his left ear (ranging to "severe-profound") than in his right ear ("moderate").  (Medical Treatment Record-Non-Government Facility, 6/09, p. 17).  The 2009 records also reveal that the Veteran reported that his bilateral tinnitus symptoms were greater in his left ear than in his right ear after noise exposure during service.
In June 2011, a VA examination confirmed that the Veteran has a sensorineural hearing loss disability and tinnitus symptoms.  The Veteran complained of bilateral tinnitus that was constant in his left ear and recurrent in his right.  The examiner concluded that the etiology of the Veteran's current hearing loss is at least as likely as not related to or caused by "military noise trauma." (VA Examination, 6/11, p. 4).  The VA examiner further noted that the Veteran denied any civilian occupational or recreational noise exposure, or any family history of hearing loss.   However, the examiner concluded that the Veteran's tinnitus claim was "less likely as not" related to military service because the Veteran seemed to have indicated that his tinnitus onset began approximately 5-10 years ago, which would make it an attenuated claim, long after his discharge from service.  
In September 2012, another private audiologist confirmed the Veteran's diagnosis of sensorineural hearing loss and bilateral tinnitus.  The records of the private clinician indicate that the Veteran again described constant tinnitus symptoms in his left ear and periodic tinnitus in his right.  The Veteran stated that his tinnitus began "years ago" and described the current sound as "squealing" in his ears.  (Medical Treatment Record-Non-Government Facility, 12/12, p. 2).  The private audiologist in 2012 concluded that the Veteran's hearing impairment was consistent with previous excess noise, and when combined with persistent tinnitus, "more likely than not" began in service.  

The Veteran has a current medical diagnosis of a bilateral tinnitus disability.  The Veteran is competent to provide his own lay observations of the features or symptoms of his tinnitus disability.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159 (a)(2); Barr at 21 Vet. App. at 307.  The Board further concedes that the Veteran experienced noise exposure during military duties at multiple Air Force bases.  In July 2011, VA granted service connection for the Veteran's bilateral sensorineural hearing loss, but denied his tinnitus claim.  

The Board considers the two conflicting medical opinions on the Veteran's tinnitus to be in relative equipoise.  The 2016 opinion by a private audiologist directly attributes the pattern of the Veteran's hearing loss and tinnitus to noise exposure in service, while the 2011 opinion of the VA examiner does not.  However, the 2011 VA examination bases its negative conclusion on the tinnitus claim solely upon a single statement by the Veteran, where he estimated that his tinnitus began approximately 5-10 years ago.  Then later in his July 2012 Notice of Disagreement, the Veteran clarified that while he plausibly believed that his constant, acute symptoms of bilateral tinnitus began only 5-10 years ago, he first noticed intermittent ringing symptoms in both ears (bilateral tinnitus) while working on the flight line at Travis Air Force Base.  Moreover, the 2011 VA examination provides no other explanation as to why the Veteran's sensorineural hearing loss disability, which always had been most severe in his left ear, is clearly due to noise exposure in service, but his closely corresponding tinnitus was not.  

Accordingly, the Board finds the weight of the evidence to be at least in relative equipoise that the Veteran's current bilateral tinnitus disability was the result of service.  38 U.S.C.A. § 1112 (a)(1).  The Board affirms that the Veteran experienced noise exposure in service, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence demonstrates a nexus between such noise exposure and his current tinnitus disability.  38 U.S.C.A. § 5107(b); Barr, 21 Vet. App. at 306.  Thus, service connection for tinnitus must be granted.







ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


